Per curiam.
This matter is before the Court on the Petition for Voluntary Surrender of License of Respondent Alfred Obi Nibo filed pursuant to Bar Rules 4-110 (f) and 4-227 (a) and on the Final Report and Recommendation of the Special Master filed pursuant to Bar Rule 4-106 (e). A Petition for Voluntary Surrender of License is tantamount to disbarment. The special master recommends that the Court accept Nibo’s petition and the State Bar has no objection to the acceptance of the petition.
Nibo, who has been a member of the State Bar of Georgia since 1994, admits, and the special master found, that on November 16, 2000, a jury impaneled in the United States District Court for the Northern District of Georgia entered a verdict finding Nibo guilty of one count of conspiracy to commit mail fraud and six counts of mail fraud; that said convictions constitute felony violations under 18 USC §§ 371 and 1341; and that the entry of those felony convictions constituted a violation of Standard 66 (conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment) of Bar Rule 4-102 (d). In his petition, Nibo waives all rights to any hearing and procedural notifications, rejections and exceptions provided by Part IV of the Bar Rules and accordingly, is subject to discipline by this Court.
We agree with the recommendation of the special master and the State Bar and accordingly hereby accept Nibo’s Petition for Voluntary Surrender of License. Nibo is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.